[Cite as State v. Pence, 2022-Ohio-2468.]

                 IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                   CASE NO. 2022-T-0062

                 Plaintiff-Appellee,
                                                 Criminal Appeal from the
        - vs -                                   Warren Municipal Court

RANDY PENCE,
                                                 Trial Court No. 2022 CRB 000275
                 Defendant-Appellant.


                                            MEMORANDUM
                                              OPINION

                                       Decided: July 18, 2022
                                    Judgment: Appeal dismissed


Nicholas J. Graham, Warren City Assistant Law Director, 141 South Street, Warren, OH
44483 (For Plaintiff-Appellee).

Randy Pence, pro se, P.O. Box 1002, Warren, OH 44481 (Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     On June 16, 2022, appellant, Randy Pence, pro se, filed a notice of appeal

in the Warren Municipal Court. Appellant appeals the court’s May 16, 2022 entry which

found him guilty of disorderly conduct and sentenced him to serve 30 days in jail, with 12

days suspended; pay a $50 fine; and one year probation.

        {¶2}     A timely notice of appeal was due no later than June 15, 2022, which was

not a weekend or a holiday. Thus, the appeal is untimely by one day.
       {¶3}    “* * * [A] party who wishes to appeal from an order that is final upon its entry

shall file the notice of appeal required by App.R. 3 within 30 days of that entry.” App.R.

4(A)(1).

       {¶4}   However, an appellant make seek leave to file an untimely criminal appeal

by strictly following App.R. 5(A) which provides:

       {¶5}   “(1) After the expiration of the thirty day period provided by App.R. 4(A) for

filing a notice of appeal as of right, an appeal may be taken by a defendant with leave of

the court to which the appeal is taken in the following classes of cases:

       {¶6}   “(a) Criminal proceedings; * * *.

       {¶7}   “(2) A motion for leave to appeal shall be filed with the court of appeals and

shall set for forth the reasons for the failure of the appellant to perfect an appeal as of

right. Concurrently with the filing of the motion, the movant shall file with the clerk of the

trial court a notice of appeal in the form prescribed by App.R. 3 and shall file a copy of

the notice of appeal in the court of appeals. The movant also shall furnish an additional

copy of the notice of appeal and a copy of the motion for leave to the clerk of the court of

appeals who shall serve the notice of appeal and the motion upon the prosecuting

attorney.”

       {¶8}   Because appellant has neither complied with the thirty-day rule set forth in

App.R. 4(A)(1) nor sought leave to appeal under App.R. 5(A), this court is without

jurisdiction to consider the appeal. Appeal dismissed, sua sponte, as untimely.



THOMAS R. WRIGHT, P.J.,

MATT LYNCH, J.,

concur.
                                              2

Case No. 2022-T-0062